PER CURIAM.
Appellant received a letter and a notice of determination that she had left her job without good cause and that she had been overpaid $2568 in unemployment benefits. The letter indicated that she had to appeal within. 20 calendar days, or by April 11, 2011. She called the Agency and reached an agreement to pay $100 a month until the $2563 amount was paid off. She made the first payment. The next month she received a letter stating the amount of the overpayment was $8969 and another letter claiming that she owed $9519. She sent a letter appealing the last amount, but it was sent after April 11, so the appeals referee dismissed the appeal due to lack of jurisdiction. The Unemployment Appeals Commission affirmed the decision of the referee. Due process requires that appellant be given an opportunity to challenge that portion of the amounts owing in excess of $2568. See Arensen v. Fla. Unemployment Appeals Comm’n, 48 So.3d 936, 940 (Fla. 1st DCA 2010). We therefore reverse and remand for an evidentiary hearing on that issue.
GROSS, LEVINE, JJ., and ROSENBERG, ROBIN L., Associate Judge, concur.